 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RUTHANN JOHNSTON,                                             2:19-cv-01861-APG-BNW

 4          Plaintiff                                     Order To Show Cause Why This Case
                                                          Should Not Be Dismissed For Lack of
 5 v.                                                         Subject Matter Jurisdiction

 6 C.R. BAIRD, INC. et al.,

 7          Defendants

 8         Judge Navarro ordered plaintiff RuthAnn Johnston to show cause why the court should

 9 not dismiss this action for failure to satisfy the diversity jurisdiction requirements of 28 U.S.C.

10 § 1132. ECF No. 7. She pointed out that neither the MDL Master Complaint nor the case-

11 specific Complaint demonstrates or even alleges that the amount in controversy exceeds $75,000.

12 Nor do they allege sufficient facts to make such an assumption. Ms. Johnston’s response to

13 Judge Navarro’s order offers nothing but stock language with no support. ECF No. 22. That is

14 insufficient.

15         I HEREBY ORDER the plaintiff to explain in writing, supported by reasonable evidence,

16 how the $75,000 diversity threshold is satisfied in this case. Failure to respond to this order by

17 December 30, 2019 will result in dismissal of this action for lack of subject matter jurisdiction.

18         DATED this 12th day of December, 2019.

19

20
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
